     Case 3:20-cv-00366-BAS-MDD Document 28 Filed 06/02/20 PageID.331 Page 1 of 4



 1 ROSNER, BARRY & BABBITT, LLP
   Hallen D. Rosner, SBN 109740
 2 10085 Carroll Canyon Road, Suite 100
   San Diego, California 92131
 3 Telephone: (858) 348-1005
   Facsimile: (858) 348-1150
 4 hal@rbblawgroup.com
 5 LAW OFFICES OF WILLIAM R. MCGEE,
   APLC
 6 William R. McGee, SBN 122153
   701 Palomar Airport Road, Suite 250
 7 Carlsbad, California 92011
   Telephone: (760) 438-9003
 8 Facsimile: (760) 438-9004
   lemonatty@aol.com
 9
   Attorneys for Plaintiffs
10
                            UNITED STATES DISTRICT COURT
11
                          SOUTHERN DISTRICT OF CALIFORNIA
12
   CLARENCE F. SAFLEY, JR.; and Case No. 3:20-cv-00366-BAS-MDD
13 DEBORAH S. SAFLEY,
14                                         Plaintiffs’ Objections to Declaration of
                Plaintiffs,
                                           Tyler Weight in Support of Defendant’s
15       v.                                Motion to Compel Arbitration and Stay
16 BMW OF NORTH AMERICA, LLC; and Action
   DOES 1 through 10, inclusive,
17                                         District Judge: Hon. Cynthia A. Bashant
                Defendants.                Dept.: 4B
18
19                                                        Magistrate: Hon. Mitchell D. Dembin
20                                                        Chambers Room: Suite 1180

21                                                        Complaint Filed: January 24, 2020
22                                                        Trial Date: None Set

23
24
25
26
27
28
                                                         1
                        Plaintiffs’ Objections to Declaration of Tyler Weight in Support of
                           Defendant’s Motion to Compel Arbitration and Stay Action
     Case 3:20-cv-00366-BAS-MDD Document 28 Filed 06/02/20 PageID.332 Page 2 of 4



 1         Plaintiffs Clarence F. Safley, Jr., and Deborah S. Safley move to strike and objects
 2 to the Declaration of Tyler Weight in support of Defendant BMW of North America,
 3 LLC’s (“BMWNA”) Motion to Compel Arbitration and Stay Action, which was filed as
 4 Exhibit 3 to BMWNA’s Notice of Errata, filed May 29, 2020. This declaration is dated
 5 July 11, 2019—over six months before this action was even filed and nine months before
 6 BMWNA sought to compel arbitration of this matter. As a result, we have no idea whether
 7 the information set forth therein is true to this date. It is entirely possible that BMW
 8 Financial Services (“BMWFS”) is no longer “affiliated” with BMWNA. After all,
 9 evidence produced by the Safleys indicates these are separate business entities.
10 Compendium of Exhibits (“COE”), Exhibits 8-9.1
11         Mr. Weight’s declaration clearly was not drafted for purposes of this particular
12 action. It has a different case number in the bottom right of the second page. Presumably,
13 this declaration was prepared by BMW’s counsel with the intention to use it in subsequent
14 cases. It even has a space for someone—presumably BMW’s counsel—to fill in the
15 number of years Mr. Weight has worked for BMW Financial Services. To the extent
16 Mr. Weight signed the declaration with no information in the blank space, the “18”
17 handwritten on the space was not stated under penalty of perjury.
18         If BMW wanted to streamline the submission of Mr. Weight’s declaration, the
19 proper procedure would have been for its counsel to authenticate the declaration actually
20 signed by Mr. Weight and filed in a different case. As it stands, Mr. Weight’s declaration
21 is unauthenticated and should be stricken in its entirety.
22         The Safleys further object to the following statements in the Declaration of Tyler
23 Weight:
24 / / /
25 / / /
26
27   1
    The Safleys inadvertently neglected to file their COE concurrently with their opposition.
28 Filed concurrently herewith is a notice of errata to which the Compendium of Exhibits is
   attached.                                    2
                         Plaintiffs’ Objections to Declaration of Tyler Weight in Support of
                            Defendant’s Motion to Compel Arbitration and Stay Action
     Case 3:20-cv-00366-BAS-MDD Document 28 Filed 06/02/20 PageID.333 Page 3 of 4



 1                     Statement                                                    Objections
 2    Paragraph 2: “BMW FS is an indirect                       Lacks relevance, Fed. R. Evid. 401-402;
 3    automotive leasing and lease servicing                    see also COE, Ex. 2 (showing lienholder
 4    company, which accepts assignment of                      is “BMW BK NA,” not FSVT); Motion
 5    consumer lease from originating automotive                at 7:3-4 (“Plaintiffs purchased [rather
 6    dealers. BMW FS also services consumer                    than leased] the Subject Vehicle from
 7    leases for its subsidiary, Financial Services             BMW Encinitas.”)
 8    Vehicle Trust (‘FSVT’).”
 9    Paragraph 3: “BMW of North America, LLC                   Lacks relevance, Fed. R. Evid. 401-402
10    (‘BMW NA’) and BMW FS are affiliates of                   Lacks foundation, Fed. R. Evid. 602
11    one another because BMW FS is a wholly-                   Lacks personal knowledge, Fed. R. Evid.
12    owned subsidiary of BMW FS. Likewise,                     602; Cal. Evid. Code § 702
13    FSVT is an affiliate of BMW FS and BMW                    Lacks authentication, Fed. R. Evid. 901
14    NA, due to FSVT’s status as a subsidiary of               Hearsay, Fed. R. Evid. 802
15    BMW FS.”                                                  Improper legal argument, see e.g.,
16                                                              Roundy’s Inc. v. N.L.R.B., 674 F.3d 638,
17                                                              648 (7th Cir. 2012) (explaining “legal
18                                                              arguments” “should be presented to the
19                                                              court in counsel’s analysis, not expert
20                                                              opinion testimony”); cf. Burkhart v.
21                                                              Wash. Metro. Area Transit Authority,
22                                                              112 F.3d 1207, 1213 (D.C. Cir. 1997)
23                                                              (“Each courtroom comes equipped with
24                                                              a ‘legal expert,’ called a judge, and it is
25                                                              his or her province alone to instruct the
26                                                              jury on the relevant legal standards.”)
27                                                              Improper opinion testimony, Fed. R.
28                                                              Evid. 701, et seq.
                                                           3
                          Plaintiffs’ Objections to Declaration of Tyler Weight in Support of
                             Defendant’s Motion to Compel Arbitration and Stay Action
     Case 3:20-cv-00366-BAS-MDD Document 28 Filed 06/02/20 PageID.334 Page 4 of 4



 1 Dated: June 2, 2020                                    ROSNER, BARRY & BABBITT, LLP
 2
 3                                                        By:      /s/ Hallen D. Rosner
                                                                   Hallen D. Rosner
 4                                                                 Attorneys for Plaintiffs
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          4
                         Plaintiffs’ Objections to Declaration of Tyler Weight in Support of
                            Defendant’s Motion to Compel Arbitration and Stay Action
